Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 6, 2019 and August 22, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,552,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
     The instant application and the patent are claiming common subject matter.  The difference in the claim limitation is presented in underlined text.
Instant Application 16/548059
Patent No. 10,552,409
1. A computer-implemented method for distributed transaction processing, comprising:

determining a last participant based on the tracked resource usage information using a processor; and
resolving the logical unit of work, comprising sending a prepare flow to each of the transaction participants except the last participant.

assigning portions of a logical unit of work to one or more transaction participants; tracking resource usage information relating to the portions of the logical unit of work from the respective one or more transaction participants; determining a last participant based on the tracked resource usage information using a processor; and resolving the logical unit of work, comprising sending a prepare flow to each of the transaction participants except the last participant to optimize resolution efficiency. 



10. A computer readable storage medium comprising a computer readable program for distributed transaction processing, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: assigning portions of a logical unit of work to one or more transaction participants; tracking resource usage information relating to the portions of the logical unit of work from the respective one or more transaction participants; determining a last participant based on the tracked resource usage information using a processor; and resolving the logical unit of work, comprising sending a prepare flow to each of the to optimize resolution efficiency.

a last participant module comprising a processor configured to determine a last participant based on tracked usage information relating to portions of a logical unit of work from respective transaction participants, wherein the transaction manager module is further configured to resolve the logical unit of work and to send a prepare flow to each of the transaction participants except the last participant.

11. A system for distributed transaction processing, comprising: a transaction manager module configured to assign portions of a logical unit of work to one or more transaction participants; a last participant module comprising a processor configured to determine a last participant based on tracked usage information relating to the portions of the logical unit of work from the respective one or more transaction participants, wherein the transaction manager module is further configured to resolve the logical unit of work and to send a prepare flow to each of the transaction participants except the last participant to optimize resolution efficiency.




REASONS FOR ALLOWANCE
5.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Bender (Publication No. 2008/0059468), teaches grouping statements against database objects.  A set of statements against a database object are preceded by a start command and then followed with an end command so that the set of statements will be treated as a single, distributed unit of work.
     Next, the prior art of record, Klein et al. (Publication No. 2007/0005640), managing nested logical units of work (LUWs) and providing the ability to synchronize objects depending on the 
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “tracking resource usage information relating to portions of a logical unit of work from respective transaction participants” and “resolving the logical unit of work comprising sending a prepare flow to each of the transaction participants except the last participant” as recited in independent claim 1 and similarly recited in independent claims 9 and 10.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Maslak et al., (Patent Number 5,363,505) teaches local and global commit scopes tailored to work units.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 12, 2022